EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


























1.	 (Currently Amended) A method of determining frequency hopping for a channel, the method comprising:
determining, by a terminal, a first bandwidth corresponding to a bandwidth part, wherein the first bandwidth corresponding to the bandwidth part is less than a second bandwidth corresponding to a system bandwidth;
determining, by the terminal based on the first bandwidth corresponding to the bandwidth part, a frequency hopping step corresponding to an uplink channel; and
determining, by the terminal based on the frequency hopping step corresponding to the uplink channel, a frequency domain position used for transmitting the uplink channel,
wherein determining, by the terminal based on the first bandwidth corresponding to the bandwidth part, the frequency hopping step corresponding to the uplink channel comprises:
determining, by the terminal based on the following formula, the frequency hopping step corresponding to the uplink channel: WH=nW, wherein
WH is the frequency hopping step corresponding to the uplink channel,
W is the first bandwidth corresponding to the bandwidth part,
n is a proportionality coefficient,
n=1/m, and
m is a positive integer greater than 1.

2. 	(Currently Amended) The method of determining frequency hopping for a channel of claim 1, wherein determining, by a terminal, a first bandwidth corresponding to a bandwidth part comprises:
receiving, by the terminal, first configuration information, and determining, based on the first configuration information, the first bandwidth corresponding to the bandwidth part.

3. 	(Currently Amended) The method of determining frequency hopping for a channel of claim 2, wherein receiving, by the terminal, first configuration information comprises:

receiving, by the terminal, system information carrying the first configuration information.

4, 	(Currently Amended) The method of determining frequency hopping for a channel of claim 2, wherein receiving, by the terminal, first configuration information, and determining, based on the first configuration information, the first bandwidth corresponding to the bandwidth part comprises:
 determining, by the terminal based on one piece of first configuration information when receiving the one piece of first configuration information, the first bandwidth corresponding to the bandwidth part; and 
determining, by the terminal based on a plurality of pieces of first configuration information when receiving the plurality of pieces of first configuration information, a plurality of candidate first bandwidths corresponding to the bandwidth part; and selecting, from the plurality of candidate first bandwidths, the first bandwidth corresponding to the bandwidth part.

5.	 (Cancelled)

6.	 (Currently Amended) The method of determining frequency hopping for a channel of claim 1, wherein, when WH is determined based on a formula WH=nW, WH=            
                ⌈
            
        nW             
                ⌉
            
         or            
                 
                ⌊
            
        nW            
                ⌋
            
        , wherein  [AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]            
                ⌈
            
        nW             
                ⌉
            
         represents a minimum integer greater than nW, and             
                ⌊
            
        nW            
                ⌋
            
         represents a maximum integer less than nW.

7. 	(Currently Amended) The method of determining frequency hopping for a channel of claim 1, further comprising: 
determining, by the terminal, n or WH based on a preset value; or
 receiving, by the terminal, second configuration information, and determining n or WH based on the second configuration information. 

8-14.	 (Cancelled)

15.	 (Currently Amended) A computer system including: 
one or more processors; and 
one or more memories storing computer-readable instructions that, upon execution by the one or more processors, configure the computer system to: 
determine, by a terminal, a first bandwidth corresponding to a bandwidth part, wherein the first bandwidth corresponding to the bandwidth part is less than a second bandwidth corresponding to a system bandwidth;
determine, by the terminal based on the first bandwidth corresponding to the bandwidth part, a frequency hopping step corresponding to an uplink channel; and
determine, by the terminal based on the frequency hopping step corresponding to the uplink channel, a frequency domain position used for transmitting the uplink channel,
wherein determining, by the terminal based on the first bandwidth corresponding to the bandwidth part, the frequency hopping step corresponding to the uplink channel comprises:
determining, by the terminal based on the following formula, the frequency hopping step corresponding to the uplink channel: WH=nW, wherein
WH is the frequency hopping step corresponding to the uplink channel,
W is the first bandwidth corresponding to the bandwidth part,
n is a proportionality coefficient,
n=1/m, and
m is a positive integer greater than 1.

16. 	(Currently Amended) The computer system of claim 15, wherein determining, by a terminal, a first bandwidth corresponding to a bandwidth part comprises: 
receiving, by the terminal, first configuration information, and determining, based on the first configuration information, the first bandwidth corresponding to the bandwidth part. 

17. 	(Currently Amended) The computer system of claim 16, wherein receiving, by the terminal, first configuration information comprises: receiving, by the terminal, radio resource control RRC signaling that carries the first configuration information; or receiving, by the terminal, system information carrying the first configuration information.

18. 	(Cancelled)  

19. 	(Currently Amended) The computer system of claim 15, wherein, when WH is determined based on a formula WH=nW, WH=            
                ⌈
            
        nW             
                ⌉
            
         or            
                 
                ⌊
            
        nW            
                ⌋
            
        , wherein              
                ⌈
            
        nW             
                ⌉
            
         represents a minimum integer greater than nW, and             
                ⌊
            
        nW            
                ⌋
            
         represents a maximum integer less than nW.

20.	 (Currently Amended) The computer system of claim 19, wherein the computer- readable instructions further configure the computer system to: 
determine, by the terminal, n or WH based on a preset value; or 
receive, by the terminal, second configuration information, and determine n or WH based on the second configuration information.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “determining, by the terminal based on the first bandwidth corresponding to the bandwidth part, the frequency hopping step corresponding to the uplink channel based on the formula” among other things, are non-obvious over the prior art. The closest prior art Charbit  teaches device hops to the next bandwidth part determined by the hopping pattern each time a trigger is received. (Charbit; [0070]). This is different from the present invention in that in the present invention, determining, by the terminal based on the first bandwidth corresponding to the bandwidth part, the frequency hopping step corresponding to the uplink channel based on the formula and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


























CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416